--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


 


VERTEX ENERGY, INC.


AND


THE PURCHASERS NAMED HEREIN




____________________________________________________________




COMMON STOCK PURCHASE AGREEMENT


____________________________________________________________








June 5, 2014



 
 

--------------------------------------------------------------------------------

 

VERTEX ENERGY, INC.
COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (this “Agreement”) is made as of June 5,
2014 by and between Vertex Energy, Inc., a Nevada corporation with its principal
office at 1331 Gemini Street, Suite 250, Houston, Texas 77058 (the “Company”),
and those purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time (each a “Purchaser”, and collectively, the
“Purchasers”).
 
Recitals
 
A.           The Company has authorized the sale and issuance (the “Offering”)
of up to 2,200,000 shares (the “Shares”) of the common stock of the Company,
$0.001 par value per share (the “Common Stock”).
 
B.            Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506(b) promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company that aggregate number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A, on the terms and
subject to the conditions set forth in this Agreement.
 
Terms and Conditions
 
Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:
 
1.           Purchase of the Shares.
 
1.1           Agreement to Sell and Purchase. At the Closing (as hereinafter
defined), the Company will issue and sell to each of the Purchasers, and each
Purchaser will, severally and not jointly, purchase from the Company, the number
of Shares set forth opposite such Purchaser’s name on Exhibit A for an aggregate
purchase price set forth opposite such Purchaser’s name on Exhibit A (the
“Purchase Price”).
 
1.2           Placement Agent Fee.  The Purchasers acknowledge that the Company
intends to pay to Craig-Hallum Capital Group LLC, in its capacity as the
placement agent for the Offering (the “Placement Agent”), a fee in respect of
the sale of the Shares to any Purchaser.  The Company shall indemnify and hold
harmless the Purchasers from and against all fees, commissions, or other
payments owing by the Company to the Placement Agent or any other persons from
or acting on behalf of the Company hereunder.
 
1.3           Closing; Closing Date.  The completion of the sale and purchase of
the Shares (the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon as
practicable following the satisfaction of the conditions set forth in Section 4
(the “Closing Date”), at the offices of The Loev Law Firm, PC, 6300 West Loop
South, Suite 280, Bellaire, Texas 77401 or at such other time and place as the
Company and Purchasers may agree.
 
1.4           Delivery of the Shares.  At the Closing, subject to the terms and
conditions hereof, the Company will deliver to each Purchaser a stock
certificate or certificates, in such denominations and registered in such names
as such Purchaser may designate by notice to the Company, representing the
Shares, dated as of the Closing Date (each a “Certificate”), against payment of
the purchase price therefor by cash in the form of wire transfer, unless other
means of payment shall have been agreed upon by the Purchasers and the Company.
 
2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser:
 
 
 

--------------------------------------------------------------------------------

 
2.1           Authorization.  This Agreement has been duly authorized, executed
and delivered by the Company, and constitutes a valid, legal and binding
obligation of the Company, enforceable in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.
 
2.2           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation of the transactions herein contemplated will not
(A) conflict with or result in a material breach or violation of any of the
terms or provisions of, or constitute a material default under, or result in the
creation or imposition of any material lien, charge or encumbrance upon any
property or assets of the Company pursuant to any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (B) result in any violation of the
provisions of the Company’s charter or by-laws or (C) result in the violation of
any law or statute or any judgment, order, rule, regulation or decree of any
court or arbitrator or federal, state, local or foreign governmental agency or
regulatory authority having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets (each, a “Governmental
Authority”) or the rules of the Principal Market.  No consent, approval,
authorization or order of, or registration or filing with any Governmental
Authority is required for the execution, delivery and performance of this
Agreement or for the consummation of the transactions contemplated hereby,
including the issuance or sale of the Shares by the Company, other than such as
have been made or obtained and that remain in full force and effect, and except
for the filing of a Form D or any filings required to be made under state
securities laws.
 
2.3           Organization, Good Standing and Qualification.  Each of the
Company and its subsidiaries has been duly organized and is validly existing as
a corporation in good standing under the laws of its jurisdiction of
incorporation. Each of the Company and its subsidiaries has full corporate power
and authority to own its properties and conduct its business as currently being
carried on and as described in the Company SEC Documents (as defined below), and
is duly qualified to do business as a foreign corporation in good standing in
each jurisdiction in which it owns or leases real property or in which the
conduct of its business makes such qualification necessary and in which the
failure to so qualify would have a material adverse effect upon the business,
prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole (“Material Adverse Effect”).
 
2.4           SEC Filings; Financial Statements.  As used herein, the “Company
SEC Documents” means all reports, schedules, forms, statements and other
documents filed or furnished, as applicable, by the Company under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since December 31,
2012, including the exhibits thereto and documents incorporated by reference
therein. As of their respective filing dates, the Company SEC Documents complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, and none of the Company SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading.  The consolidated financial statements contained in the
Company SEC Documents:  (i) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC
applicable thereto; (ii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iii) fairly present the
 
 
Page 2

--------------------------------------------------------------------------------

 
consolidated financial position of the Company and its subsidiaries as of the
respective dates thereof and the consolidated results of operations cash flows
and the changes in stockholders’ equity of the Company and its subsidiaries for
the periods covered thereby.  There is no transaction, arrangement, or other
relationship between the Company (or any of its subsidiaries) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so
disclosed.  Except as set forth in the Company SEC Documents filed prior to the
date hereof, subsequent to March 31, 2014, neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, or declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock; and there has not been any change in the capital stock (other than a
change in the number of outstanding shares of Common Stock due to the issuance
of equity compensation awards under the Company’s equity compensation plans or
shares upon the exercise of outstanding options or warrants or upon the
conversion of outstanding shares of convertible preferred stock), or any
material change in the short-term or long-term debt, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock,
of the Company (other than issuances of equity compensation awards under the
Company’s equity compensation plans) or any of its subsidiaries, or any material
adverse change in the condition (financial or otherwise), business, prospects,
management, properties, operations or results of operations of the Company and
its subsidiaries, taken as a whole (“Material Adverse Change”) or any
development which could reasonably be expected to result in any Material Adverse
Change.
 
2.5           Capitalization.  The authorized capital stock of the Company
consists of (i) 750,000,000 shares of Common Stock, of which (A) 22,581,240
shares were issued and outstanding as of the date of this Agreement, and (B)
3,474,589 shares were reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities as of the date of this Agreement; and (ii) 50,000,000 shares of
preferred stock, 5,000,000 of which have been designated Series A Preferred
Stock (the “Series A Stock”) and 2,000,000 of which have been designated Series
B Preferred Stock (the “Series B Stock”).   As of the date of this Agreement,
(x) 725,005 shares of Series A Stock are issued and outstanding; (y) no shares
of Series B Stock are issued or outstanding; and (z) no shares of Series A Stock
or Series B Stock are reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities.  All of the issued and outstanding shares of capital stock of the
Company, including the outstanding shares of Common Stock, are duly authorized
and validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state and foreign securities laws, were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities that have not been waived in writing, and the holders
thereof are not subject to personal liability by reason of being such
holders.  The Shares which may be sold by the Company in the Offering have been
duly authorized and, when issued, delivered and paid as provided for herein,
will have been validly issued and will be fully paid and nonassessable, and the
holders thereof will not be subject to personal liability to the Company or its
stockholders by reason of being such holders; provided, however, that the Shares
may be subject to restrictions on transfer under state and/or federal securities
laws or as otherwise set forth herein.  There are no preemptive rights, or any
restriction upon the voting or transfer of, any shares of Common Stock pursuant
to the Company’s charter, by-laws or any agreement or other instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound.  All of the issued and outstanding shares of
capital stock of the Company’s subsidiaries have been duly and validly
authorized and issued and are fully paid and nonassessable, and, except as
otherwise described in the Company SEC Documents, the Company owns of record and
beneficially, free and clear of any security interests, claims, liens, proxies,
equities or other encumbrances, all of the issued and outstanding shares of such
stock.  Except as described in the Company SEC Documents, there are no options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company or any subsidiaries of the Company any shares of the
capital stock of the Company or any subsidiaries of the Company (other than
issuances of equity compensation awards under the Company’s equity compensation
plans).  The description of the Company’s stock option, stock bonus and
 
 
Page 3

--------------------------------------------------------------------------------

 
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Company SEC Documents accurately and fairly
presents the information required to be shown with respect to such plans,
arrangements, options and rights.  There are no anti-dilution or price
adjustment provisions, co-sale rights, registration rights, rights of first
refusal or other similar rights contained in the terms governing any outstanding
security of the Company that will be triggered by the issuance of the Shares.
 
2.6           Ownership of Other Entities. Other than the subsidiaries of the
Company listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2013 and Vertex Energy, Inc., an Oklahoma
corporation, the Company, directly or indirectly, owns no capital stock or other
equity or ownership or proprietary interest in any corporation, partnership,
association, trust or other entity.
 
2.7           Offering.  Assuming the accuracy of the representations of the
Purchasers in Section 3.3 of this Agreement, on the Closing Date, the offer,
issue and sale of the Shares are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act and have been or will be
registered or qualified (or are or will be exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Shares to the Purchasers.  Company has not
taken any action to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Shares
within the provisions of Section 5 of the Securities Act, unless such offer,
issuance or sale was or shall be within the exemptions of Section 4 of the
Securities Act.  The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Principal Market.
 
2.8           Litigation.  Except as set forth in the Company SEC Documents,
there is not pending or, to the knowledge of the Company, threatened or
contemplated, any action, suit or proceeding (a) to which the Company or any of
its subsidiaries is a party or (b) which has as the subject thereof any officer
or director of the Company, any employee benefit plan sponsored by the Company
or any property or assets owned or leased by the Company before or by any court
or Governmental Authority, or any arbitrator, which, individually or in the
aggregate, could reasonably be expected to result in any Material Adverse
Change, or would materially and adversely affect the ability of the Company to
perform its obligations under this Agreement or which are otherwise material in
the context of the sale of the Shares.  There are no current or, to the
knowledge of the Company, pending, legal, governmental or regulatory actions,
suits or proceedings (x) to which the Company or any of its subsidiaries is
subject or (y) which has as the subject thereof any officer or director of the
Company, any employee plan sponsored by the Company or any property or assets
owned or leased by the Company, that are required to be described in the Company
SEC Documents by the Securities Exchange Act of 1934 (the “Exchange Act”) or by
the rules and regulations thereunder and that have not been so described.
 
2.9           Compliance.  The Company and its subsidiaries hold, and are
operating in compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority or self-regulatory body required for the conduct
of their business, and all such franchises, grants, authorizations, licenses,
permits, easements, consents, certifications and orders are valid and in full
force and effect; and neither the Company nor any of its subsidiaries have
received notice of any revocation or modification of any such franchise, grant,
authorization, license, permit, easement, consent, certification or order or has
reason to believe that any such franchise, grant, authorization, license,
permit, easement, consent, certification or order will not be renewed in the
ordinary course; and the Company and its subsidiaries are in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees.
 
 
Page 4

--------------------------------------------------------------------------------

 
2.10         Ownership of Assets. The Company and its subsidiaries have good and
marketable title to all property (whether real or personal) described in the
Company SEC Documents as being owned by them, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects except such as
are immaterial to the Company or described in the Company SEC Documents or the
exhibits thereto.  The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or any of
its subsidiaries.
 
2.11         Intellectual Property. The Company and its subsidiaries own,
possess, have a valid license to or can acquire on reasonable terms, all
Intellectual Property necessary for the conduct of the Company’s and its
subsidiaries’ business as now conducted or as described in the Company SEC
Documents to be conducted.  Furthermore, (A) to the knowledge of the Company,
there is no infringement, misappropriation or violation  by third parties of any
such Intellectual Property; (B) there is no pending or, to the knowledge of the
Company, threatened, action, suit, proceeding or claim by others challenging the
Company’s or any of its subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (C) the Intellectual Property owned by the Company and
any of its subsidiaries, and to the knowledge of the Company, the Intellectual
Property licensed to the Company and any of its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such claim; (D) there
is no pending or threatened action, suit, proceeding or claim by others that the
Company or any of its subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property or other proprietary rights of others,
neither the Company nor any of its subsidiaries has received any written notice
of such claim and the Company is unaware of any other fact which would form a
reasonable basis for any such claim; and (E) to the Company’s knowledge, no
employee of the Company or any of its subsidiaries is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company nor any of its subsidiaries or actions undertaken by
the employee while employed with the Company or any of its subsidiaries, except
as such violation would not result in a Material Adverse Effect.  “Intellectual
Property” means all patents, patent applications, trade and service marks, trade
and service mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, domain names, technology, know-how and other intellectual
property.
 
2.12         No Violations or Defaults. Neither the Company nor any of its
subsidiaries is in violation of its respective charter, by-laws or other
organizational documents, or in breach of or otherwise in default, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default in the performance of any material obligation, agreement or condition
contained in any bond, debenture, note, indenture, loan agreement or any other
material contract, lease or other instrument to which it is subject or by which
any of them may be bound, or to which any of the material property or assets of
the Company or any of its subsidiaries is subject.
 
2.13         Taxes. The Company and its subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns required to
be filed and are not in default in the payment of any material taxes which were
payable pursuant to said returns or any assessments with respect thereto, other
than any which the Company or its subsidiaries is contesting in good
faith.  There is no pending dispute with any taxing authority relating to any of
such returns, and the Company has no knowledge of any liability for any tax to
be imposed upon the properties or assets of the Company for which there is not
an adequate reserve reflected in the Company’s financial statements included in
the Company SEC Documents.
 
2.14         Exchange Listing and Exchange Act Registration.  The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and is included or
approved for listing on the Nasdaq Capital
 
 
Page 5

--------------------------------------------------------------------------------

 
Market (the “Principal Market”) and the Company has taken no action designed to,
or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from the Principal
Market nor has the Company received any notification that the Commission or the
Principal Market is contemplating terminating such registration or listing. The
Company has complied in all material respects with the applicable requirements
of the Principal Market for maintenance of inclusion of the Common Stock
thereon.
 
2.15         Internal Controls.  The Company and its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as disclosed in the Company SEC Documents, the Company’s
internal control over financial reporting is effective and none of the Company,
its board of directors and audit committee is aware of any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in its internal control over financial reporting, or
any fraud, whether or not material, that involves management or other employees
of the Company and its subsidiaries who have a significant role in the Company’s
internal controls; and since the end of the latest audited fiscal year, there
has been no change in the Company’s internal control over financial reporting
(whether or not remediated) that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.  The Company’s board of directors has, subject to the exceptions,
cure periods and the phase in periods specified in the applicable stock exchange
rules (“Exchange Rules”), validly appointed an audit committee to oversee
internal accounting controls whose composition satisfies the applicable
requirements of the Exchange Rules and the Company’s board of directors and/or
the audit committee has adopted a charter that satisfies the requirements of the
Exchange Rules.
 
2.16         No Brokers. Except for any fees payable to the Placement Agent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.
 
2.17         Insurance.  The Company carries, or is covered by, insurance from
insurers with appropriately rated claims paying abilities in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
businesses in similar industries; all policies of insurance and any fidelity or
surety bonds insuring the Company or any of its subsidiaries or its business,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments in all material respects; there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any of its subsidiaries have been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
2.18         Investment Company Act.  The Company is not and, after giving
effect to the offering and sale of the Shares, will not be an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.
 
2.19         Form S-3 Eligibility.  The Company will be eligible to register the
Shares for resale by the Purchasers using Form S-3 promulgated under the
Securities Act on or before the required filing date for the S-3 Registration
Statement (as defined in Section 6.1(a) below).
 
 
Page 6

--------------------------------------------------------------------------------

 
2.20         Sarbanes-Oxley Act.  The Company is in compliance with all
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission thereunder.
 
2.21         Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act) and such controls and procedures are effective in ensuring
that material information relating to the Company, including its subsidiaries,
is made known to the principal executive officer and the principal financial
officer.  The Company has utilized such controls and procedures in preparing and
evaluating the disclosures in the Company SEC Documents.
 
2.22         Anti-Bribery and Anti-Money Laundering Laws.  Each of the Company,
its subsidiaries, its affiliates and any of their respective officers,
directors, supervisors, managers, agents, or employees, has not violated, its
participation in the offering will not violate, and the Company has instituted
and maintains policies and procedures designed to ensure continued compliance
with, each of the following laws:  (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Patriot Act, the Bank Secrecy Act, and international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, all as amended,
and any Executive order, directive, or regulation pursuant to the authority of
any of the  foregoing, or any orders or licenses issued thereunder or (c) laws
and regulations imposing U.S. economic sanctions measures, including, but not
limited to, the International Emergency Economic Powers Act, the Trading with
the Enemy Act, the United Nations Participation Act and the Syria Accountability
and Lebanese Sovereignty Act, all as amended, and any Executive Order,
directive, or regulation pursuant to the authority of any of the foregoing,
including the regulations of the United States Treasury Department set forth
under 31 CFR, Subtitle B, Chapter V, as amended, or any orders or licenses
issued thereunder.
 
2.23         OFAC.  Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer or employee of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury.
 
2.24         Affiliate Transactions.  To the Company’s knowledge, no transaction
has occurred between or among the Company and any of its subsidiaries, on the
one hand, and any of the Company’s officers, directors or 5% stockholders or any
affiliate or affiliates of any such officer, director or 5% stockholders that is
required to be described that is not so described in the Company SEC
Documents.  The Company has not, directly or indirectly, extended or maintained
credit, or arranged for the extension of credit, or renewed an extension of
credit, in the form of a personal loan to or for any of its directors or
executive officers in violation of applicable laws, including Section 402 of the
Sarbanes-Oxley Act.
 
2.25         Compliance with Environmental Laws.  Neither the Company nor any of
its subsidiaries is in violation of any statute, any rule, regulation, decision
or order of any Governmental Authority or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
 
 
Page 7

--------------------------------------------------------------------------------

 
Environmental Laws, which violation, contamination,  liability or claim would
individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim.  Neither the Company nor any of its subsidiaries anticipates incurring
any material capital expenditures relating to compliance with Environmental
Laws.
 
2.26         Compliance with Occupational Laws.  The Company and its
subsidiaries (A) are in compliance, in all material respects, with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all Governmental Authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) have received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted; and (C) are in compliance, in all material respects, with all terms
and conditions of such permit, license or approval.  No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries relating to
Occupational Laws, and the Company does not have knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.
 
2.27         ERISA and Employee Benefits Matters.  (i) To the knowledge of the
Company, no “prohibited transaction” as defined under Section 406 of ERISA or
Section 4975 of the Code and not exempt under ERISA Section 408 and the
regulations and published interpretations thereunder has occurred with respect
to any Employee Benefit Plan.  At no time has the Company or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to Part
3 of Subtitle B of Title I of ERISA, Title IV of ERISA, or Section 412 of the
Code or any “multiemployer plan” as defined in Section 3(37) of ERISA or any
multiple employer plan for which the Company or any ERISA Affiliate has incurred
or could incur liability under Section 4063 or 4064 of ERISA.  No Employee
Benefit Plan provides or promises, or at any time provided or promised, retiree
health, life insurance, or other retiree welfare benefits except as may be
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar state law.  Each Employee Benefit Plan is and has been
operated in material compliance with its terms and all applicable laws,
including but not limited to ERISA and the Code and, to the knowledge of the
Company, no event has occurred (including a “reportable event” as such term is
defined in Section 4043 of ERISA) and no condition exists that would subject the
Company or any ERISA Affiliate to any material tax, fine, lien, penalty or
liability imposed by ERISA, the Code or other applicable law.  Each Employee
Benefit Plan intended to be qualified under Code Section 401(a) is so qualified
and has a favorable determination or opinion letter from the IRS upon which it
can rely, and any such determination or opinion letter remains in effect and has
not been revoked; to the knowledge of the Company, nothing has occurred since
the date of any such determination or opinion letter that is reasonably likely
to adversely affect such qualification; (ii) with respect to each Foreign
Benefit Plan, such Foreign Benefit Plan (A) if intended to qualify for special
tax treatment, meets, in all material respects, the requirements for such
treatment, and (B) if required to be funded, is funded to the extent required by
applicable law, and with respect to all other Foreign Benefit Plans, adequate
reserves therefore have been established on the accounting statements of the
applicable Company or its subsidiaries; (iii) the Company does not have any
obligations under any collective bargaining agreement with any union and no
organization efforts are underway with respect to Company employees.  As used in
this Agreement, “Code” means the Internal Revenue Code of 1986, as amended;
“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including, without limitation, all stock purchase, stock
option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (A) any current
or former employee, director or independent contractor of the Company or any of
its subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the
 
 
Page 8

--------------------------------------------------------------------------------

 
Company or any of its subsidiaries or (B) the Company or any of its subsidiaries
has had or has any present or future obligation or liability; “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended; “ERISA Affiliate”
means any member of the company’s controlled group as defined in Code Section
414(b), (c), (m) or (o); and “Foreign Benefit Plan” means any Employee Benefit
Plan established, maintained or contributed to outside of the United States of
America or which covers any employee working or residing outside of the United
States.
 
2.28         Labor Matters.  No labor problem or dispute with the employees of
the Company or any of its subsidiaries exists or is threatened or imminent, and
the Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that could have a Material Adverse Effect.
 
2.29         Restrictions on Subsidiary Payments.  None of the subsidiaries of
the Company are currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiaries of the
Company.
 
2.30         Statistical Information.  Any third-party statistical and
market-related data included in the Company SEC Documents are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.
 
2.31         Forward-looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Act and Section 21E of the Exchange Act) made
publicly available by the Company or any of its officers or directors since
January 1, 2013 has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.
 
2.32         Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Shares hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.
 
2.33         No Knowledge of Breach.  To the Company’s knowledge, (i) all of the
representations and warranties of each of Omega Refining, LLC and Bango Refining
NV, LLC (each a “Seller” and collectively the “Sellers”) and Omega Holdings LLC
(“Equity Owner”) in the APA were true and correct when made, (ii) since the date
of the APA, there has been no incident, condition, change, effect or
circumstance causing or constituting a breach of any of representations or
warranties of any Seller or Equity Owner in the APA had such representation or
warranty been made on the date of such incident, condition, change, effect or
circumstance or the date of its discovery, and (iii) each Seller and Equity
Owner has complied in all material respects with their covenants and agreements
in the APA.  All of the representations and warranties of the Company and each
of its affiliates party to the APA were true and correct when made.  Since the
date of the APA, there has been no incident, condition, change, effect or
circumstance causing or constituting a breach of any of representations or
warranties of the Company or any of its affiliates party to the APA in the APA
had such representation or warranty been made on the date of such incident,
condition, change, effect or circumstance or the date of its discovery.  The
Company and each of its affiliates party to the APA has complied in all material
respects with their covenants and agreements in the APA.  “APA” means the Asset
Purchase Agreement, dated March 17, 2014, by and between the Company, the
Sellers, Equity Owner and the other parties thereto, as amended as of the date
hereof.
 
2.34         No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Shares.
 
 
Page 9

--------------------------------------------------------------------------------

 
2.35         Application of Takeover Protections; Rights Agreement.  The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter or the laws of the
jurisdiction of its formation which is or could become applicable to any
Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Shares and any
Purchaser’s ownership of the Shares.  The Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
 
2.36         No Manipulation; Disclosure of Information.  The Company has not
taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Shares.  The Company
confirms that, with the exception of the proposed sale of the Shares as
contemplated herein, neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, non-public information.  The
Company understands and confirms that the Purchasers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.  All disclosures provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby furnished by the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
2.37         Certain Acknowledgements.  Anything in this Agreement or elsewhere
herein to the contrary notwithstanding (except for Sections 3.7 and 6.11
hereof), it is understood and acknowledged by the Company that: (i) none of the
Purchasers has been asked by the Company to agree, nor has any Purchaser agreed,
to desist from purchasing or selling, long and/or short, securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Shares for any specified term; (ii) past or future open market or
other transactions by any Purchaser, specifically including, without limitation,
Short Sales (as defined below) or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (iii) any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Shares are outstanding, and (z) such hedging
activities (if any) could reduce the value of the existing stockholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach hereof.
 
2.38         No Additional Agreements.  Other than with respect to closing
mechanics, the Company has no other agreements or understandings (including,
without limitation, side letters) with any Purchaser or other person to purchase
Shares on terms more favorable to such person than as set forth herein.
 
2.39         No “Bad Actor” Disqualification.  The Company has exercised
reasonable care, in accordance with SEC rules and guidance, and has conducted a
factual inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations
 
 
Page 10

--------------------------------------------------------------------------------

 
under Rule 506(e) under the Securities Act. “Covered Persons” are those persons
specified in Rule 506(d)(1) under the Securities Act, including the Company; any
predecessor or affiliate of the Company; any director, executive officer, other
officer participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Shares; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.
 
3.           Representations and Warranties of the Purchasers.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:
 
3.1           Legal Power. If the Purchaser is a corporation, limited
partnership, or limited liability company, such Purchaser is validly existing
and has all requisite corporate, partnership, or limited liability company power
and authority to invest in the Shares pursuant to this Agreement. The Purchaser
has the requisite authority to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement.  All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement have been or will be effectively taken prior to the Closing.
 
3.2           Due Execution.  This Agreement has been duly authorized, executed
and delivered by the Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Purchaser,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
3.3           Investment Representations.  In connection with the sale and
issuance of the Shares, the Purchaser, for itself and no other Purchaser, makes
the following representations:
 
(a)           Investment for Own Account.  The Purchaser is acquiring the Shares
for its own account, not as nominee or agent, and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act, and such Purchaser has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the Shares
for any minimum or specific term and reserves the right to dispose of the
securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the Securities
Act.
 
(b)           Transfer Restrictions; Legends.  The Purchaser understands that
(i) the Shares have not been registered under the Securities Act; (ii) the
Shares are being offered and sold pursuant to an exemption from registration,
based in part upon the Company’s reliance upon the statements and
representations made by the Purchasers in this Agreement, and that the Shares
may be held by the Purchaser indefinitely, and that the Purchaser may,
therefore, bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; (iii) each Certificate representing the Shares
will be endorsed with the following legend until the earlier of (1) the date the
Shares have been registered for resale by the Purchaser or (2) the date the
Shares are eligible for sale under Rule 144 under the Securities Act:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
 
 
Page 11

--------------------------------------------------------------------------------

 
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
(iv) the Company will instruct any transfer agent not to register the transfer
of the Shares (or any portion thereof) until the applicable date set forth in
clause (iii) above unless the conditions specified in the foregoing legends are
satisfied or, if the opinion of counsel referred to above is to the further
effect that such legend is not required in order to establish compliance with
any provisions of the Securities Act or this Agreement, or other satisfactory
assurances of such nature are given to the Company.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, the Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer shall not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Purchaser transferee of the pledge.  No notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.
 
Certificates evidencing the Shares shall not contain any legend (including the
legend set forth in this Section): (i) upon the effectiveness of a registration
statement (including the Registration Statement) covering the Shares, or (ii)
following a sale of such Shares pursuant to Rule 144, or (iii) while such Shares
are eligible for sale under Rule 144, if such Shares have been held for one year
or more pursuant to the requirements of Rule 144, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC).  Following
such time as restrictive legends are not required to be placed on certificates
representing Shares, the Company will, no later than three business days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing Shares containing a restrictive legend and
such other documentation and representations as the Company, its legal counsel
or Transfer Agent may reasonably request to confirm compliance with the
preceding sentence as applicable (provided, however, that neither the Company
nor its legal counsel will require a legal opinion in connection with any sale
pursuant to Rule 144), deliver or cause to be delivered to such Purchaser a
certificate representing such Shares that is free from all restrictive and other
legends.  The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent promptly after the effective date of a registration
statement covering the Shares if required by the Company’s transfer agent to
effect the removal of the legend hereunder.  The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this
Section.  Certificates for Shares subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchasers by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
system.  The Company will pay all fees and expenses of its transfer agent and
the Depository Trust Company in connection with the removal of legends pursuant
to this Section 3.2(b).
 
 
Page 12

--------------------------------------------------------------------------------

 
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Shares as
set forth in this Section 3.2(b) is predicated upon the Company’s reliance that
the Purchaser will sell any Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
 
(c)           Financial Sophistication; Due Diligence.  The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement.  Such Purchaser has, in connection
with its decision to purchase the Shares, relied only upon the representations
and warranties contained herein and the information contained in the Company SEC
Documents.  Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision. Such Purchaser acknowledges access to the Company SEC
Documents.
 
 (d)           Accredited Investor Status.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act.
 
 (e)           Residency. The Purchaser is organized under the laws of the
jurisdiction set forth beneath such Purchaser’s name on the signature page
attached hereto, and its principal place of operations is in the state set forth
beneath such Purchaser’s name on the signature page attached hereto.
 
             (f)           General Solicitation.  The Purchaser is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement.  Prior to
the time that the Purchaser was first contacted by the Company or the Placement
Agent such Purchaser had a pre-existing and substantial relationship with the
Company or the Placement Agent.
 
3.4           No Investment, Tax or Legal Advice.  Each Purchaser understands
that nothing in the Company SEC Documents, this Agreement, or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice.  Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.
 
3.5           Additional Acknowledgement.  Each Purchaser acknowledges that it
has independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person.  Each Purchaser acknowledges that the Placement Agent has
acted solely as placement agent for the Company in connection with the Offering
of the Shares by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of such information, data or other related
disclosure material.  Each Purchaser acknowledges that it has not taken any
actions that would deem the Purchasers to be members of a “group” for purposes
of Section 13(d) of the Exchange Act.
 
3.6           Limited Ownership.  The purchase of the Shares issuable to each
Purchaser at the Closing will not result in such Purchaser (individually or
together with any other person or entity with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.  Such Purchaser does not
 
 
Page 13

--------------------------------------------------------------------------------

 
presently intend to, along or together with others, make a public filing with
the SEC to disclose that it has (or that it together with such other persons or
entities have) acquired, or obtained the right to acquire, as a result of the
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post-transaction
basis that assumes that the Closing shall have occurred.
 
3.7           Short Sales and Confidentiality Prior to the Date Hereof. Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including short sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (“Short Sales”), of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”). Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the securities covered by this Agreement. Other than to other persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.
 
4.           Conditions to Closing.
 
4.1           Conditions to Obligations of Purchasers at Closing.  Each
Purchaser’s obligation to purchase the Shares at the Closing is subject to the
fulfillment to that Purchaser’s reasonable satisfaction, on or prior to the
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:
 
(a)           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in Section
2 shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date and the Company
shall have performed and complied with all obligations and conditions herein
required to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers.
 
(b)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the certificates
required by this Agreement.
 
(c)            Qualifications, Legal Investment. All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
sale and issuance of the Shares shall have been duly obtained and shall be
effective on and as of the Closing.  No stop order or other order enjoining the
sale of the Shares shall have been issued and no proceedings for such purpose
shall be pending or, to the knowledge of the Company, threatened by the SEC, or
any commissioner of corporations or similar officer of any state having
jurisdiction over this transaction.  At the time of the Closing, the sale and
issuance of the Shares shall be legally permitted by all laws and regulations to
which Purchasers and the Company are subject.
 
 
Page 14

--------------------------------------------------------------------------------

 
No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction will have been enacted, entered, promulgated or endorsed by or in any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)            Execution of Agreements.  The Company shall have executed this
Agreement and have delivered this Agreement to the Purchasers.
 
(e)            Secretary’s Certificate.  The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to (i)
the truth and accuracy of the resolutions of the board of directors relating to
the transaction contemplated hereby (a copy of which shall be included with such
certificate) and (ii) the current versions of the Company’s charter and bylaws.
 
(f)            Trading and Listing.  Trading and listing of the Common Stock on
the Principal Market shall not have been suspended by the SEC or the Principal
Market. The Company will comply with all of the requirements of the Financial
Industry Regulatory Authority, Inc. and the Principal Market with respect to the
issuance of the Shares.
 
(g)            Blue Sky.  The Company shall have obtained all necessary “blue
sky” law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Shares.
 
(h)            Material Adverse Change.  Since the date of this Agreement, there
shall not have occurred any event which results in a Material Adverse Effect.
 
(i)            Opinion.  The Company shall have delivered to Purchasers the
opinion of The Loev Law Firm, PC, counsel to the Company, dated as of the
Closing Date in substantially the form attached hereto as Exhibit B.
 
(j)            Lock-Up Agreements.  The Placement Agent shall have received all
of the Lock-Up Agreements referenced in Section 5.6.
 
4.2           Conditions to Obligations of the Company.  The Company’s
obligation to issue and sell the Shares at the Closing is subject to the
fulfillment to the Company’s reasonable satisfaction, on or prior to the Closing
of the following conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties True. The representations and
warranties made by the Purchasers in Section 3 shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.
 
(b)           Performance of Obligations.  The Purchasers shall have performed
and complied with all agreements and conditions herein required to be performed
or complied with by them on or before the Closing.  The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.
 
(c)            Qualifications, Legal Investment.  All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
sale and issuance of the Shares shall have been duly obtained and shall be
effective on and as of the Closing.  No stop order or other order enjoining the
sale of the Shares shall have been issued and no proceedings for such purpose
shall be pending or, to the knowledge of the Company, threatened by the SEC, or
any commissioner of corporations or similar officer of any state having
jurisdiction over this transaction.  At the time of the Closing, the sale and
issuance of the Shares shall be legally permitted by all laws and regulations to
which the Purchasers and the Company are subject.  No litigation, statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement.
 
 
Page 15

--------------------------------------------------------------------------------

 
(d)            Execution of Agreements.  The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.
 
5.           Additional Covenants.
 
5.1           Reporting Status.  With a view to making available to the
Purchasers the benefits of certain rules and regulations of the SEC which may
permit the sale of the Shares to the public without registration, the Company
agrees to use commercially reasonable efforts to file with the SEC, in a timely
manner all reports and other documents required of the Company under the
Exchange Act.  The Company will otherwise take such further action as a
Purchaser may reasonably request, all to the extent required from time to time
to enable such Purchaser to sell the Shares without registration under the
Securities Act or any successor rule or regulation adopted by the SEC.  If, at
any time during the period commencing from the six-month anniversary of the date
hereof and ending at such time that all Registrable Securities may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144 (the “144
Sale Date”), the Company fails to satisfy the current public information
requirement of Rule 144(c) under the Securities Act, then the Company shall, on
the business day immediately following such failure and each 30th day thereafter
until the 144 Sale Date, make a payment to the Purchasers as partial liquidated
damages for such failure equal to 1% of the Purchase Price paid for the Shares
then owned by the Purchasers.  Payments pursuant to this Section 5.1 will be
prorated on a daily basis during each 30-day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30-day period following such failure to satisfy the
current public information requirement or (ii) the 144 Sale Date.  If the
Company fails to pay any liquidated damages pursuant to this section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 12% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Purchasers, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.
 
5.2           Listing.  So long as a Purchaser owns any of the Shares, the
Company will use commercially reasonable efforts to maintain the listing of its
Common Stock, including the Shares, on the Principal Market or an alternative
listing on the New York Stock Exchange or the NYSE MKT, or any successor market,
as applicable, and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such
exchanges, as applicable.
 
5.3           Adjustments in Share Numbers and Prices.   In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or price per share shall be
amended appropriately to account for such event.
 
5.4           [Intentionally omitted]
 
5.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.  Furthermore, if the Company has disclosed any
material non-public information to the Purchase, the Purchase has no duty to
keep such information confidential following the public announcement of this
transaction.
 
5.6           Restrictions on Future Transactions.  The Company will not, from
the date of this Agreement through the date that is 30 days after the date the
Registration Statement (as defined below)
 
 
Page 16

--------------------------------------------------------------------------------

 
becomes effective (the “Lock-Up Period”), (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or (ii) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, except (1) pursuant to this Agreement, (2)
pursuant to employee stock option or equity plans as existing on the date of
this Agreement and filed as an exhibit to or incorporated by reference in the
Company SEC Documents, (3) upon the exercise of warrants or the conversion or
exchange of convertible or exchangeable securities outstanding as of the date of
this Agreement and filed as an exhibit to or incorporated by reference in or
described or referenced in the Company SEC Documents in accordance with the
terms of such securities as of the date hereof, or (4) pursuant to the terms of
the APA.  The Company agrees not to accelerate the vesting of any option or
warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.  Except to the extent necessary to comply with the Company’s
obligations hereunder or under the APA, the Company will not file any
registration statement during the Lock-Up Period.  The Company will not register
any securities other than the Registrable Securities on the Registration
Statement (as defined below) other than any shares it is required to register
pursuant to the APA.  The Company has caused to be delivered to the Placement
Agent prior to the date of this Agreement a letter, in the form of Exhibit D
hereto (the “Lock-Up Agreement”), from each of the Company’s directors and
officers other than Christopher Stratton.  The Company will enforce the terms of
each Lock-Up Agreement and issue stop-transfer instructions to the transfer
agent for the Common Stock with respect to any transaction or contemplated
transaction that would constitute a breach of or default under the applicable
Lock-Up Agreement.
 
6.           Registration Rights.
 
6.1           Registration Procedures and Expenses.
 
(a)   The Company shall prepare and file with the SEC, as promptly as reasonably
practicable following Closing, but in no event later than 30 days following
Closing, a registration statement on Form S-3 (or any successor to Form S-3),
covering the resale of the Registrable Securities (as defined below) (the “S-3
Registration Statement”) and as soon as reasonably practicable thereafter, but
in no event later than 90 days following Closing (120 days following Closing in
the event of a “full review” of the Registration Statement by the SEC) (the
“Required Effective Date”), effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
the Purchasers.  For purposes of this Agreement, the term “Registrable
Securities” shall mean (i) the Shares and (ii) any Common Stock of the Company
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, any Shares.  In the event that Form
S-3 (or any successor form) is or becomes unavailable to register the resale of
the Registrable Securities at any time prior to the expiration of the
Purchasers’ registration rights pursuant to Section 6.1(b)(i), the Company shall
prepare and file with the SEC, as promptly as reasonably practicable following
the date that Form S-3 is no longer available to register the Registrable
Securities (or unsold portion thereof) a registration statement on Form S-1 (or
any successor to Form S-1) covering the resale of the Registrable Securities
(the “S-1 Registration Statement” and collectively the S-3 Registration
Statement, the “Registration Statement”) and as soon as reasonably practicable
thereafter to effect registration of the Registrable Securities (or any unsold
portion thereof) and any related qualification or compliance with respect to all
Registrable Securities held by the Purchasers.  If the Registration Statement
has not been declared effective by the SEC on or before the Required Effective
Date, the Company shall, on the business day immediately following the Required
Effective Date and each 30th day thereafter, make a payment to the Purchasers as
partial liquidated damages for such delay (together, the “Late Registration
Payments”) equal to 1% of the Purchase Price
 
 
Page 17

--------------------------------------------------------------------------------

 
paid for the Shares then owned by the Purchasers until the Registration
Statement is declared effective by the SEC.  Late Registration Payments will be
prorated on a daily basis during each 30-day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30-day period following the Required Effective Date or
(ii) the effective date of the Registration Statement.  If the Company fails to
pay any liquidated damages pursuant to this section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 12%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchasers, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full.  “Business day” means any day except Saturday, Sunday and any day that is
a federal legal holiday in the United States.
 
(b)   The Company shall use its commercially reasonable best efforts to:
 
(i)  prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus forming part thereof (the
“Prospectus”) used in connection therewith as may be necessary or advisable to
keep the Registration Statement current and effective for the Registrable
Securities held by a Purchaser for a period ending on the earliest of (i) the
second anniversary of the Closing Date, (ii) the date on which all Registrable
Securities may be sold pursuant to Rule 144 under the Securities Act or any
successor rule (“Rule 144”) during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (iii) such time as all Registrable
Securities have been sold pursuant to a registration statement or Rule 144.  At
such time the Company is no longer required to keep the Registration Statement
current and effective for the Registrable Securities held by a Purchaser (the
“Registration Statement Termination Date”), that Purchaser will no longer accrue
any additional liquidated damages payments pursuant to Sections 6.1(a) or
6.2(c); however, the Company shall still be obligated to make all payments under
Sections 6.1(a) or 6.2(c) that were not made prior to the Registration Statement
Termination Date for that Purchaser.  The Company shall notify each Purchaser
promptly upon the Registration Statement and each post-effective amendment
thereto, being declared effective by the SEC and advise each Purchaser that the
form of Prospectus contained in the Registration Statement or post-effective
amendment thereto, as the case may be, at the time of effectiveness meets the
requirements of Section 10(a) of the Securities Act or that it intends to file a
Prospectus pursuant to Rule 424(b) under the Securities Act that meets the
requirements of Section 10(a) of the Securities Act;
 
(ii)  furnish to the Purchaser with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the SEC in conformance with the requirements of the Securities Act
and other such documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser;
 
(iii)  make any necessary blue sky filings;
 
(iv)  pay the expenses incurred by the Company and the Purchasers in complying
with Section 6, including, all registration and filing fees, FINRA fees,
exchange listing fees, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding attorneys’ fees
of any Purchaser and any and all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities by the Purchasers);
 
(v)  advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly
 
 
Page 18

--------------------------------------------------------------------------------

 
use its commercially reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued; and
 
(vi)  with a view to making available to the Purchaser the benefits of Rule 144
and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Registrable Securities to the public without registration, the
Company covenants and agrees to use its commercially reasonable efforts to:  (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the
Registrable Securities qualify to be resold immediately pursuant to Rule 144 or
any other rule of similar effect during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (B) such date as all of the
Registrable Securities shall have been resold pursuant to Rule 144 (and may be
further resold without restriction); (ii) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and under the Exchange Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company as to whether it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.
 
(c)   The Company shall not less than three (3) business days prior to the
filing of a Registration Statement and not less than one (1) business day prior
to the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), furnish to
the Purchaser copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Purchaser (it being acknowledged and agreed that if a
Purchaser does not object to or comment on the aforementioned documents within
such three (3) business day or one (1) business day period, as the case may be,
then the Purchaser shall be deemed to have consented to and approved the use of
such documents).  The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Purchaser reasonably
objects in good faith, provided that, the Company is notified of such objection
in writing within the three (3) business day or one (1) business day period
described above, as applicable.
 
The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
 
6.2   Transfer of Shares After Registration; Suspension.
 
(a)   Except in the event that Section 6.2(b) applies, the Company shall: (i) if
deemed necessary or advisable by the Company, prepare and file from time to time
with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Purchasers copies of any documents
filed pursuant to Section 6.2(a)(i); and (iii) upon request, inform each
Purchaser who so requests that the Company has complied with its obligations in
Section 6.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Purchaser to that effect, will use its commercially
reasonable best efforts to secure the
 
 
Page 19

--------------------------------------------------------------------------------

 
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Purchaser pursuant to Section 6.2(b)(i) when the amendment
has become effective).
 
(b)   Subject to Section 6.2(c), in the event: (i) of any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or (iv)
of any event or circumstance which necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Purchasers (the “Suspension Notice”) to the effect of the foregoing and,
upon receipt of such Suspension Notice, the Purchasers will refrain from selling
any Registrable Securities pursuant to the Registration Statement (a
“Suspension”) until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies from the Company of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus.  Such Suspension Notice shall
not contain any material non-public information.  In the event of any
Suspension, the Company will use its best efforts to cause the use of the
Prospectus so suspended to be resumed as soon as reasonably practicable after
delivery of a Suspension Notice to the Purchasers.  In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Company and the Purchaser, the Company and the Purchasers shall
be entitled to specific performance in the event that the other party fails to
comply with the provisions of this Section 6.2(b).
 
(c)   Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its commercially reasonable best efforts to ensure that (i) a
Suspension shall not exceed 30 days individually, (ii) Suspensions covering no
more than 45 days, in the aggregate, shall occur during any twelve-month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension (each Suspension that satisfies the foregoing criteria
being referred to herein as a “Qualifying Suspension”). In the event that there
occurs a Suspension (or part thereof) that does not constitute a Qualifying
Suspension, the Company shall pay to the Purchaser, on the 30th day following
the first day of such Suspension (or the first day of such part), and on each
30th day thereafter, an amount equal to 1% of the Purchase Price paid for the
Shares purchased by the Purchaser and not previously sold by the Purchaser with
such payments to be prorated on a daily basis during each 30 day period and will
be paid to the Purchaser by wire transfer or check within five business days
after the end of each 30 day period following.
 
(d)   If a Suspension is not then in effect, the Purchasers may sell Registrable
Securities under the Registration Statement, provided that they comply with any
applicable prospectus delivery requirements.  Upon receipt of a request
therefor, the Company will provide an adequate number of current Prospectuses to
a Purchaser and to any other parties reasonably requiring such Prospectuses.
 
(e)   The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent may issue, in connection with the sale of the
Registrable Securities, certificates representing such Registrable Securities
without restrictive
 
 
Page 20

--------------------------------------------------------------------------------

 
legend, provided the Registrable Securities are to be sold pursuant to the
prospectus contained in the Registration Statement.  Upon receipt of such
opinion, the Company shall cause the transfer agent to confirm that no further
opinion of counsel is required at the time of transfer in order to issue such
Registrable Securities without restrictive legend.
 
The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Registrable Securities from the
Purchasers, if no Suspension is in effect at the time of sale, and (a) the sale
of such Registrable Securities is registered under the Registration Statement
(including registration pursuant to Rule 415 under the Securities Act); (b) the
holder has provided the Company with an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Registrable Securities may be made
without registration under the Securities Act; or (c) such Registrable
Securities are or may be sold in compliance with Rule 144 under the Securities
Act.
 
6.3   Indemnification.  For the purpose of this Section 6.3:
 
(a)   the term “Selling Stockholder” shall mean a Purchaser, its general
partners, managing members, managers, executive officers and directors and each
person, if any, who controls that Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act;
 
(b)   the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and
 
(c)   the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(d)            The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Stockholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder.
 
(e)            Each Purchaser severally (as to itself), and not jointly, agrees
to indemnify and hold harmless the Company (and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, each officer of the Company who signs the
Registration Statement and each director of the Company) from and against any
losses, claims, damages or liabilities to which the Company (or any such
officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure by
 
 
Page 21

--------------------------------------------------------------------------------

 
that Purchaser to comply with the covenants and agreements contained in this
Section 6 or (ii) any untrue statement of a material fact contained in the
Registration Statement if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of that Purchaser specifically for use in preparation of the Registration
Statement, and that Purchaser will reimburse the Company (or such officer,
director or controlling person, as the case may be), for any reasonable legal
expense or other reasonable actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim.  The obligation to indemnify shall be limited to the net
amount of the proceeds received by the Purchaser from the sale of the
Registrable Securities pursuant to the Registration Statement.
 
(f)            Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section
6.3.  Subject to the provisions hereinafter stated, in case any such action
shall be brought against an indemnified person, the indemnifying person shall be
entitled to participate therein, and, to the extent that it shall elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, shall be entitled to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof (unless it has failed to assume the
defense thereof and appoint counsel reasonably satisfactory to the indemnified
party), such indemnifying person shall not be liable to such indemnified person
for any legal expenses subsequently incurred by such indemnified person in
connection with the defense thereof; provided, however, that if there exists or
shall exist a conflict of interest that would make it inappropriate, in the
reasonable opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel (who shall not be the same as the opining counsel) at the
expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified
parties.  In no event shall any indemnifying person be liable in respect of any
amounts paid in settlement of any action unless the indemnifying person shall
have approved the terms of such settlement; provided that such consent shall not
be unreasonably withheld.  No indemnifying person shall, without the prior
written consent of the indemnified person, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
 
(g)            If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d) or (e) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the liable
Purchaser on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the liable
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement.  The
Company and the
 
 
Page 22

--------------------------------------------------------------------------------

 
Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (g) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take into account the equitable
considerations referred to above in this subsection (g).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(g) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this subsection (g), no
Purchasers shall be required to contribute any amount in excess of the amount by
which the net amount received by that Purchaser from the sale of the Registrable
Securities to which such loss relates exceeds the amount of any damages which
that Purchaser has otherwise been required to pay to the Company by reason of
such untrue statement.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Purchasers’ obligations in this subsection to contribute
are several in proportion to their sales of Registrable Securities to which such
loss relates and not joint.
 
(h)            The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions.  They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.
 
(i)            The obligations of the Company and of the Purchasers under this
Section 6.3 shall survive completion of any offering of Registrable Securities
in such Registration Statement for a period of two years from the completion of
such offering.  No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
 
6.4   Termination of Conditions and Obligations.  The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.  The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from Purchaser.
 
6.5   Information Available.  So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by a Purchaser, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available via
the SEC’s EDGAR system or any successor thereto) to each Purchaser:
 
(a)   as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);
 
 
Page 23

--------------------------------------------------------------------------------

 
(b)   upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to stockholders; and
 
(c)   upon the reasonable request of the Purchaser, an adequate number of copies
of the Prospectuses to supply to any other party requiring such Prospectuses;
and the Company, upon the reasonable request of a Purchaser, will meet with each
Purchaser or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Registrable Securities and
will otherwise reasonably cooperate with the Purchasers conducting an
investigation for the purpose of reducing or eliminating the Purchasers’
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters; provided, that the
Company shall not be required to disclose any confidential information to or
meet at its headquarters with a Purchaser until and unless that Purchaser shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company with the Company with respect thereto.
 
6.6   Public Statements; Limitation on Information.  The Company agrees to
disclose on a Current Report on Form 8-K the existence of the Offering and the
material terms, thereof, including pricing, within one business day after the
date hereof.  Such Current Report on Form 8-K shall include a form of this
Agreement (and all exhibits and schedules thereto) as an exhibit thereto.  The
Company will not issue any public statement, press release or any other public
disclosure listing a Purchaser as one of the purchasers of the Shares, or
otherwise naming the Purchaser or its affiliates or investment advisers, without
that Purchaser’s prior written consent, except as may be required by applicable
law or rules of any exchange on which the Company’s securities are listed.  The
Company shall not provide, and shall cause each of its subsidiaries and the
respective officers, directors, employees and agents of the Company and each of
its subsidiaries not to provide, the Purchasers with any material nonpublic
information regarding the Company or any subsidiary from and after the date the
Company files, or is required by this Section to file, the Current Report on
Form 8-K with the SEC without the prior express written consent of the
Purchaser.
 
6.7   Limits on Additional Issuances.  Without limiting the provisions of
Section 5.6, the Company will not, for a period of six months following the
Closing Date offer for sale or sell any securities unless, in the opinion of the
Company’s counsel, such offer or sale does not jeopardize the availability of
exemptions from the registration and qualification requirements under applicable
securities laws with respect to the Offering.  Except for the issuance of equity
awards under the Company’s equity compensation plans, the issuance of Common
Stock upon exercise of outstanding options and warrants, the issuance of Common
Stock purchase warrants, the issuance of Common Stock as part of acquisitions
approved by the board of directors of the Company, and the offering contemplated
hereby, the Company has not engaged in any offering of equity securities during
the six months prior to the date of this Agreement.  The foregoing provisions
shall not prevent the Company from filing a “shelf” registration statement
pursuant to Rule 415 under the Securities Act, but the foregoing provisions
shall apply to any sale of securities thereunder.
 
6.8   Form D and State Securities Filings.  The Company will file with the SEC a
Notice of Sale of Securities on Form D with respect to the Shares, as required
under Regulation D under the Securities Act, no later than 15 days after the
Closing Date.  The Company will promptly and timely file all documents and pay
all filing fees required by any states’ securities laws in connection with the
sale of Shares.
 
6.9           Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Section 6 may be
assigned by a Purchaser to a party that acquires, other than pursuant to the
Registration Statement or Rule 144, any of Registrable Securities.
 
 
Page 24

--------------------------------------------------------------------------------

 
6.10           Selling Stockholder Questionnaire.  Each Purchaser agrees to
furnish to the Company a completed questionnaire in the form attached to this
Agreement as Exhibit C (a “Selling Holder Questionnaire”).  The Company shall
not be required to include the Registrable Securities of a Purchaser in a
Registration Statement and shall not be required to pay any liquidated or other
damages hereunder to any such Purchaser who fails to furnish to the Company a
fully completed Selling Holder Questionnaire at least three business days prior
to the filing of the Registration Statement.
 
6.11           Short Sales and Confidentiality After the Date Hereof.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
Discussion Time and ending at such time the transactions contemplated by this
Agreement are first publicly announced.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of the existence and
terms of this transaction. Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced, (ii) no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its subsidiaries with respect to the transactions contemplated by
this Agreement after the issuance of the Current Report on Form 8-K as described
in Section 6.6.  Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the securities covered by
this Agreement.
 
7.           Miscellaneous.
 
7.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
choice of law provisions thereof, and the federal laws of the United States.
 
7.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchasers or
their affiliates holding Shares that constitute at least a majority of the
Shares then held by the Purchasers and their affiliates). Any Purchaser may
assign any or all of its rights under this Agreement to any person to whom such
Purchaser assigns or transfers any Shares, provided that such transferee agrees
in writing to be bound, with respect to the transferred Shares, by the
provisions hereof to the “Purchasers.”
 
7.3           Entire Agreement.  This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein.  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
 
 
Page 25

--------------------------------------------------------------------------------

 
liabilities under or by reason of this Agreement, except as expressly provided
herein and in the engagement letter between the Company and the Placement Agent
relating to the Offering.
 
7.4           Severability. In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
7.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Purchasers or
their affiliates holding Shares that constitute at least a majority of the
Shares then held by the Purchasers and their affiliates; provided that any such
amendment or waiver prior to the Closing Date shall require the consent of all
Purchasers.  Any amendment or waiver effected in accordance with this Section
7.5 shall be binding upon any holder of any Shares purchased under this
Agreement, each future holder of all such Shares, and the Company.
 
7.6           Fees and Expenses.  Except as otherwise set forth herein, the
Company and the Purchasers shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby.  Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other parties for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.
 
7.7           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one business day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph: (x)
if to the Company, to the address of the Company’s principal office set forth in
the first paragraph of this Agreement, Attention: Chief Financial Officer,
Facsimile: (281) 754-4185; or (y) if to the Purchaser, at its address or
facsimile number on the signature page to this Agreement.
 
7.8           Survival of Representations, Warranties and
Agreements.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Purchaser herein shall survive the
execution of this Agreement, the delivery to the Purchaser of the Shares being
purchased and the payment therefor, and a party’s reliance on such
representations and warranties shall not be affected by any investigation made
by such party or any information developed thereby.
 
7.9           Counterparts.  This Agreement may be executed by facsimile
signature and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
7.10           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
 
Page 26

--------------------------------------------------------------------------------

 
7.11           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein, and no action taken
by any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.
 
7.12           Termination.  This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the fifteenth (15th) day following the date of this
Agreement; provided, however, that the right to terminate this Agreement under
this Section 7.12 shall not be available to any person whose failure to comply
with its obligations under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such time.  Nothing in this
Section 7.12 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Purchasers. Upon
a termination in accordance with this Section, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including
arising from such termination) to the other, and no Purchaser will have any
liability to any other Purchaser under this Agreement as a result therefrom.
 


[The Remainder of this Page is Blank]



 
Page 27

--------------------------------------------------------------------------------

 



In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.


 
Vertex Energy, Inc.
   
By: _______________________________
Name: _____________________________
Title: ______________________________


                                                                                                      



 
 

--------------------------------------------------------------------------------

 

In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.



______________________________________
Name of Purchaser
   
By: _________________________
Name: _______________________
Title: ________________________
     
Investment Amount (# of Shares): __________________________
Investment Amount ($ @ $7.75/Share): _______________________
Tax Identification No.: ___________________________________
Jurisdiction of Organization: _______________________________
State of Principal Place of Operations: ________________________
 
Address for Notice:
____________________________________________
____________________________________________
____________________________________________ 
Attention: ____________________________________
Telephone: ___________________________________
Facsimile: ____________________________________
 
Delivery Instructions (if different from above):
____________________________________________
____________________________________________
____________________________________________
Attention: ____________________________________
Telephone: ___________________________________
Facsimile: ____________________________________
 


 
 
                   











 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SCHEDULE OF PURCHASERS
 
 


Purchaser
Common
Shares
Aggregate Purchase Price
State of Organization
State of Principal Place of Operations
                                       










 
Page A-1

--------------------------------------------------------------------------------

 



EXHIBIT B


FORM OF OPINION OF COMPANY COUNSEL


[Capitalized terms shall have the meanings ascribed thereto in the Common Stock
Purchase Agreement. Subject to customary qualifications and assumptions.]
 
1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.  Each subsidiary of the
Company is duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation.
 
2.           The Company and each subsidiary has all necessary corporate power
and authority to (i) execute and deliver, and to perform its obligations under
the Agreement and (ii) conduct its business as it is, to our knowledge,
currently conducted and described in the Company SEC Documents, and own, lease
and license it properties and assets.
 
3.           The Company is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except where the failure to be so qualified and in good standing would
not result in a Material Adverse Effect.
 
4.           The execution, delivery and performance by the Company of the
Agreement and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary corporate action of the Company.
 
5.           The Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.
 
6.           Except for filings, authorizations or approvals contemplated by the
Agreement, no authorizations or approvals of, and no filings with, any
governmental or administrative agency, regulatory authority, stock market or
trading facility are necessary or required by the Company for the execution and
delivery of the Agreement or the consummation of the transactions contemplated
thereby, provided that the Company will be required to file an Increase or
Decrease of 5% or More in the Number of Shares Outstanding form with the Nasdaq
Capital Market no later than 10 calendar days after the Closing.
 
7.           Neither the execution and delivery of the Agreement by the Company,
nor the consummation or performance by the Company of any of the transactions
contemplated by the Agreement (i) contravene, conflict with or result in a
violation of any provisions of the Company’s certificate of incorporation or
bylaws; (ii) constitute a violation of Applicable Law relevant to the Company;
(iii) violate any judgment, decree, order or award of any court, governmental
body or arbitrator specifically naming the Company which we have knowledge of;
or (iv) with or without notice and/or the passage of time, conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of the Company
pursuant to, any agreement to which the Company is a party that is included as
an exhibit to the Company SEC Documents.
 
8.           To our knowledge, no person or entity is entitled to any
preemptive, right of first refusal, contractual or similar rights with respect
to the issuance of the Shares.
 
 
Page B-1

--------------------------------------------------------------------------------

 
9.           The Shares have been duly authorized by all necessary corporate
action on the part of the Company and, when issued, sold and delivered against
payment therefor in accordance with the provisions of the Agreement, will be
duly and validly issued, fully paid and non-assessable.
 
10.           Assuming the accuracy of the representations and warranties of
each of the Purchasers set forth in Section 3 of the Agreement, the offer,
issuance and sale of the Shares at the Closing pursuant to the Agreement are
exempt from the registration requirements of the Securities Act and the
securities or “blue sky” laws of the states in which the Investors reside.
 
11.           We have no knowledge of any actions, suits, arbitrations, claims,
proceedings or investigations pending or threatened against the Company or any
of its subsidiaries or any of their respective operations, businesses,
properties or assets by or before any court, arbitrator or government or
regulatory commission, board, body, authority or agency that challenges the
validity of any actions taken or to be taken by the Company pursuant to the
Purchase Agreement or the transaction contemplated thereby.
 
12.           To our knowledge, except as set forth in the Purchase Agreement,
no holders of the Company’s securities have rights to the registration of shares
of Common Stock or other securities of the Company because of the filing of the
Registration Statement or the Offering, except as set forth in the SEC
Documents.
 
13.           The form of certificate for the Shares conforms to the
requirements of the Nevada Revised Statutes, to the extent required thereby.
 
As used herein, “Applicable Law” means those laws, rules, regulations, orders,
judgments, injunctions, decrees or other restrictions of any court or
governmental authority of the Covered Law (defined below) that are normally
applicable to transactions of the type contemplated by the Agreement (other than
any laws, rules, regulations or administrative decisions of any county, town,
municipality or special political subdivision (regardless of where and how it
has been created or enabled)), subject in all cases to the Qualifications
provided herein, without our having made any special investigation as to the
applicability of any specific law, rule or regulation, and that are not the
subject of a specific opinion herein referring expressly to a particular law or
laws; provided, however, that such references (including, without limitation,
those appearing in paragraph 7 above) do not include any antifraud,
environmental, labor, tax, insurance or antitrust, laws, rules or regulations.
No opinions are offered or implied as to any matter, and no inference may be
drawn, beyond the strict scope of the specific issues expressly addressed by the
opinions herein.


The opinions in this letter are solely limited to matters involving, and we
express no opinion as to the laws of any jurisdiction other than, (i) applicable
laws of the State of Texas, (ii) Section 78 of the Nevada Revised Statutes –
‘Private Corporations’, (iii) the Texas Business Organizations Code, (iv) the
Securities Act, (v) [Insert applicable state “blue sky” statutes]; and (vi)
certain other specified laws of the United States of America to the extent
referred to specifically herein, subject in all cases to the assumptions
described in this opinion herein, and the limitations of our opinion set forth
above (collectively the “Covered Law”). In connection therewith, we note that
the Purchase Agreement provides that it is governed by the laws of the state of
New York and we have assumed, for purposes of the opinions expressed with
respect to the Purchase Agreement and transactions contemplated therein
(including any required consent, approval, authorization or filing), that the
laws of the state of New York are identical to the laws of the state of Texas,
notwithstanding the express terms of the Purchase Agreement. We express no
opinion as to any other laws, rules or regulations.

 
Page B-2

--------------------------------------------------------------------------------

 



EXHIBIT C


SELLING STOCKHOLDER QUESTIONNAIRE


Vertex Energy, Inc.


Questionnaire for Selling Stockholder


This questionnaire is necessary to obtain information to be used by Vertex
Energy, Inc. (the “Company”) to complete a Registration Statement (the
“Registration Statement”) covering the resale of certain shares of Company
Common Stock.  Please complete and return this questionnaire to The Loev Law
Firm, PC, the Company’s legal counsel, to the attention of David M. Loev, either
by mail to 6300 West Loop South, Suite 280, Bellaire, Texas 77401, Attn: David
M. Loev, by email to dloev@loevlaw.com, or by fax to (713) 920-9372.  Please
return the questionnaire by [Day], [Month Day], 2014 or sooner, if
possible.  Call David M. Loev at (713) 524-4110 with questions.


FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.


Please answer all questions.  If the answer to any question is “None” or “Not
Applicable,” please so state.


If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.


1.
Please correct your name and/or address if not correct below



Name:  _____________________________________                    




Address:  ___________________________________
 
                                                                        













 
Page C-1

--------------------------------------------------------------------------------

 



2.
Please state the total number of currently outstanding shares of Company Common
Stock that you beneficially own* and the form of ownership and the date that you
acquired such stock.  Include shares registered in your name individually or
jointly with others and shares held in the name of a bank, broker, nominee,
depository or in “street name” for your account. (DO NOT list options and
warrants.  See Question #3).



















3.
Please list any outstanding options and warrants to purchase Company Common
Stock that you beneficially own*, including (i) the number of shares of Company
Common Stock to be issued upon the exercise of such option or warrant, (ii) the
date such option or warrant is exercisable, (iii) the expiration date and (iv)
the exercise price per share of EACH such option and warrant.



Number of Shares Covered by Option or Warrant
 
 
Date Exercisable
 
 
Exercise Price
 
 
Expiration Date
                                               





4.
Please list the number of shares of Common Stock listed under Question #2 above
that you wish to include in the Registration Statement.




















 
Page C-2

--------------------------------------------------------------------------------

 

5.
Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.















6.
If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.















7.
If you are an entity, please identify the natural person(s) who exercises sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3.















8.
Please advise whether you are a registered broker-dealer or an affiliate*
thereof.  If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.





















9.
List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 
 
 
 
Page C-3

--------------------------------------------------------------------------------

 

10.
If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.















11.
With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.















12.
Please review Appendix B “Plan of Distribution.”  Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock.  By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 12.











The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement.  The undersigned will notify The Loev Law Firm,
PC, at the address specified above, in writing immediately of any changes in the
foregoing answers that should be made as a result of any developments occurring
prior to the time that all the shares of Common Stock of the Company are sold
pursuant to the Registration Statement referred to above.  Otherwise, the
Company is to understand that the above information continues to be, to the best
of the undersigned’s knowledge, information and belief, complete and correct.




Dated:  ___________ __, 2014




                              ________________________________







By:                                                                     
Name:                                                                
Its:                                                                     

 
Page C-4

--------------------------------------------------------------------------------

 

APPENDIX A
To Exhibit C
CERTAIN TERMS USED IN QUESTIONNAIRE


 
AFFILIATE
 
An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.
 


 
BENEFICIAL OWNERSHIP
 
A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise.  A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.
 


 
INVESTMENT POWER
 
“Investment power” includes the power to dispose, or to direct the disposition
of, a security.
 


 
VOTING POWER
 
“Voting power” includes the power to vote, or to direct the voting of, a
security.
 


 

 
Page C-5

--------------------------------------------------------------------------------

 

APPENDIX B
To Exhibit C
PLAN OF DISTRIBUTION
 
We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of Common Stock.  We will not receive
any of the proceeds from the sale by the selling stockholders of the shares of
Common Stock.  We will bear all fees and expenses incident to our obligation to
register the shares of Common Stock.  If the shares of Common Stock are sold
through broker-dealers or agents, the selling stockholder will be responsible
for any compensation to such broker-dealers or agents.
 
The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus.
 
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The selling stockholders will sell their shares of Common Stock subject to the
following:
 
·  
all of a portion of the shares of Common Stock beneficially owned by the selling
stockholders or their perspective pledgees, donees, transferees or successors in
interest, may be sold on the OTC Bulletin Board Market, any national securities
exchange or quotation service on which the shares of our Common Stock may be
listed or quoted at the time of sale, in the over-the counter market, in
privately negotiated transactions, through the writing of options, whether such
options are listed on an options exchange or otherwise, short sales or in a
combination of such transactions;

 
·  
each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 
·  
some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions.  The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares; and

 
·  
in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved).  Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent.  We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

 
The selling stockholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus.  A selling
stockholder may also transfer, devise or gift the shares of Common Stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling stockholder under this prospectus.
 
 
Page C-6

--------------------------------------------------------------------------------

 
If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.  There can
be no assurance that any selling stockholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person.  Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.
 
We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.
 

 
Page C-7

--------------------------------------------------------------------------------

 

EXHIBIT D
Form of Lock-Up Agreement
June 5, 2014


Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402


Dear Sirs or Madams:
 
As an inducement to Craig-Hallum Capital Group LLC (the “Agent”) to act as
placement agent in connection with a private placement (the “Offering”) of
common stock (the “Common Stock”) of Vertex Energy, Inc., a Nevada
corporation, and any successor (by merger or otherwise) thereto (the “Company”),
the undersigned hereby agrees that without, in each case, the prior written
consent of the Agent during the period specified in the second succeeding
paragraph (the “Lock-Up Period”), the undersigned will not (1) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, make any short sale or otherwise transfer or
dispose of, directly or indirectly, any shares of the Common Stock or any
securities convertible into, exercisable or exchangeable for or that represent
the right to receive the Common Stock (including, without limitation, the Common
Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant) whether now owned or hereafter acquired (the “Undersigned’s
Securities”) or (2) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Undersigned’s Securities, whether any such transaction described in clause (1)
or clause (2) above is to be settled by delivery of the Common Stock or such
other securities, in cash or otherwise.  The foregoing restriction is expressly
agreed to preclude the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Securities even if
such Securities would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Undersigned’s Securities or with respect to any security that includes,
relates to or derives any significant part of its value from such Securities.
 
In addition, the undersigned agrees that, without the prior written consent of
the Agent, it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any of the Common Stock
or any security convertible into or exercisable or exchangeable for the Common
Stock.
 
The initial Lock-Up Period will commence on the date of this Agreement and
continue to and include the date that is 60 days after the date on which the
resale registration statement registering the securities sold in the Offering
becomes effective.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts and (ii) to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned; provided, in each case, that (x) such transfer shall not involve a
disposition for value, (y) the transferee agrees in writing with the Agent to be
bound by the terms of this Lock-Up Agreement and (z) no filing by any party
under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), shall be required or shall be made voluntarily in connection
with such transfer.  For purposes of this Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, nor more remote than first
cousin.
 
In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that it shall apply to any of the Undersigned’s Securities issued upon such
exercise or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period,
and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Lock-Up Period.
 
 
Page D-1

--------------------------------------------------------------------------------

 
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of the
Common Stock if such transfer would constitute a violation or breach of this
Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.
 
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Agent that it
does not intend to proceed with the Offering, (ii) the purchase agreement for
the Offering does not become effective, or if the purchase agreement for the
Offering (other than the provisions thereof which survive termination) shall
terminate or be terminated prior to payment for and delivery of the Common Stock
to be sold thereunder, or (iii) the Offering is not completed by June 30, 2014.
 
The undersigned understands that the Agent is proceeding with the Offering in
reliance upon this Agreement.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
 
 Very truly yours,
 
 
 
_______________________________________
Printed Name of Holder
By: _____________________________________
Signature
________________________________
Printed Name of Person Signing
(and indicate capacity of person signing if
signing as custodian, trustee or on behalf of
an entity)






 
Page D-2

--------------------------------------------------------------------------------

 
